
	

114 HR 915 IH: Voices for Veterans Act
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 915
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2015
			Ms. DelBene (for herself, Ms. Brownley of California, Ms. Norton, Ms. Lee, Mr. Rangel, Mr. Hastings, Mr. Lowenthal, Mr. McDermott, Mr. Swalwell of California, Mr. Takano, Mr. McGovern, Ms. Jackson Lee, Mr. Cohen, Mr. Polis, Ms. Sinema, Mr. Garamendi, Mr. Pocan, Mrs. Davis of California, Ms. Kuster, Ms. Michelle Lujan Grisham of New Mexico, Ms. Maxine Waters of California, Ms. McCollum, Mr. Farr, Mr. Cicilline, Ms. Esty, Mr. Quigley, Mr. Ellison, Ms. Speier, Mr. Larsen of Washington, Mr. DeSaulnier, Mr. Grijalva, Mr. Blumenauer, Mr. Smith of Washington, Mr. Ashford, Mr. Sean Patrick Maloney of New York, Mr. Peters, Ms. Bonamici, Ms. Hahn, Mr. Huffman, Mr. Kildee, Mr. Kind, Mr. Vargas, Ms. Lofgren, Mr. Nadler, Mr. Kilmer, Mr. Gutiérrez, Mr. Serrano, Ms. Titus, Mr. Honda, Ms. Meng, Mr. Heck of Washington, Mrs. Capps, Mr. Meeks, and Mr. Walz) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to extend and expand the membership of the Advisory
			 Committee on Minority Veterans to include veterans who are lesbian, gay,
			 or bisexual and veterans who are transgender.
	
	
 1.Short titleThis Act may be cited as the Voices for Veterans Act. 2.Extension and expansion of membership of the Advisory Committee on Minority Veterans to include veterans who are lesbian, gay, or bisexual and veterans who are transgender (a)Expansion of membershipSubsection (a)(2)(A) of section 544 of title 38, United States Code, is amended—
 (1)in clause (iv), by striking and at the end; (2)in clause (v), by striking the period at the end and inserting ; and; and
 (3)by inserting after clause (v) the following new clauses:  (vi)veterans who are lesbian, gay, bisexual, or transgender..
 (b)ExtensionSubsection (e) of such section is amended by striking December 31, 2015 and inserting December 31, 2017. (c)Effective dateClause (vi) of section 544(a)(2)(A) of title 38, United States Code, shall apply to appointments made on or after the date of the enactment of this Act.
			
